NO.  07-02-0522-CR

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL E


FEBRUARY 5, 2003


______________________________



EX PARTE ALBERT NICHOLAS BRANN



_________________________________



Before QUINN and REAVIS, JJ.  and BOYD, S.J. (1)
ON MOTION FOR REHEARING

	By opinion dated December 23, 2002, this Court dismissed Brann's "Application For
The Most Extraordinary Writ of Habeas Corpus" for want of jurisdiction.  Pursuant to Rule
49.8 of the Texas Rules of Appellate Procedure, Brann has filed a motion for extension of
time in which to file his motion for rehearing together with his motion.  We grant the
request for an extension of time, but remaining convinced that our original disposition was
correct, we overrule his motion for rehearing with these additional comments.  
	On January 25, 2002, the Honorable Cecil G. Puryear, Judge of the 137th District
Court of Lubbock County denied Brann's application for a writ of habeas corpus.  Although
this Court has appellate jurisdiction over criminal habeas matters, see Denby v. State, 627
S.W.2d 435 (Tex.App.-Houston [1st Dist.] 1981, orig. proceeding), cert. denied, 462 U.S.
1110, 103 S.Ct. 2461, it is still necessary to file a timely notice of appeal to invoke our
jurisdiction.  See Tex. R. App. P. 25.2(a) and 26.2(a).    No notice of appeal was filed from
Judge Puryear's order and the time for doing so has lapsed.  
	Brann also requests that we grant him an out-of-time appeal; however, Brann may
have a remedy by filing a post-conviction writ of habeas corpus returnable to the Texas
Court of Criminal Appeals for consideration of an out-of-time appeal.  Tex. Code Crim.
Proc. Ann. art. 11.07 (Vernon Supp. 2003).
	Accordingly, Brann's motion for rehearing is overruled.
						Don H. Reavis
						    Justice
 

Do not publish.
1. John T.  Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.